     Case 2:18-cv-09106-ODW-KS Document 10 Filed 12/13/18 Page 1 of 3 Page ID #:22



1    Todd M. Friedman (SBN 216752)
2    Adrian R. Bacon (SBN 280332)
     LAW OFFICES OF TODD M. FRIEDMAN, P.C.
3
     21550 Oxnard St. Suite 780,
4    Woodland Hills, CA 91367
5
     Phone: 877-206-4741
     Fax: 866-633-0228
6    tfriedman@toddflaw.com
7    abacon@ toddflaw.com
     Attorneys for Plaintiff
8

9                        UNITED STATES DISTRICT COURT
10
                       CENTRAL DISTRICT OF CALIFORNIA
11

12

13
     KRISTYNA SOUDERS, individually              )    Case No.
14   and on behalf of all others similarly       )
15   situated,                                   )    2:18-cv-09106-ODW-KS
                                                 )
16
     Plaintiff,                                  )    NOTICE OF DISMISSAL OF
17                                               )    ACTION WITH PREJUDICE AS
     vs.                                         )    TO THE NAMED PLAINTIFF
18
                                                 )    AND WITHOUT PREJUDICE AS
19   K12 INC.; and DOES 1 through 10,            )    TO THE PUTATIVE CLASS
20   inclusive,                                  )
                                                 )
21
     Defendant.                                  )
22                                               )
23

24

25

26

27

28
            ///


                                      Notice of Dismissal - 1
     Case 2:18-cv-09106-ODW-KS Document 10 Filed 12/13/18 Page 2 of 3 Page ID #:23



1          NOTICE IS HEREBY GIVEN that Plaintiff, pursuant to Federal Rule of
2
     Civil Procedure 41(a)(1), hereby voluntarily dismisses the entire case with
3

4    prejudice as to all of their individual claims and without prejudice as to the claims
5
     of any putative class member. Each party shall bear their own costs and attorneys’
6

7    fees. Defendant has neither answered Plaintiff’s Complaint, nor filed a motion for
8
     summary judgment. Accordingly, this matter may be dismissed with prejudice and
9
     without an Order of the Court.
10

11         RESPECTFULLY SUBMITTED this December 13, 2018.
12

13                             By:
14
                                                    /s/Adrian R. Bacon
15                                                    Adrian R. Bacon ESQ.
16
                                                Law Offices of Todd M. Friedman,P.C.
                                                     Attorney For Plaintiff
17

18

19

20

21

22

23

24

25

26

27

28




                                        Notice of Dismissal - 2
     Case 2:18-cv-09106-ODW-KS Document 10 Filed 12/13/18 Page 3 of 3 Page ID #:24



1
     CERTIFICATE OF SERVICE
2
     Filed electronically on December 13, 2018 with:
3

4    United States District Court CM/ECF system
5
     Notification sent electronically on December 13, 2018 to:
6

7    To the Honorable Court, all parties and their Counsel of Record
8

9                                                     By: /s/Adrian R. Bacon
                                                       Adrian R. Bacon ESQ.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                      Notice of Dismissal - 3
